Title: To George Washington from Captain Abraham Whipple, 12 November 1778
From: Whipple, Abraham
To: Washington, George


  
    Sir—
    Port of Boston Novemr 12 1778
  
  Having made my passage good, through a Blockaded River, in attempting of which recieved no material damage, except that my Sails and Rigging were considerably cut to pieces, by a Smart Cannonade from the Lark and Juno Frigates, I flatter myself that a concise account  
    
    
    
    of my proceedings, will not be disagreable as The only motive which induces me to transmit this to your Excellency, is from that principle of deference and respect which I think myself happy in every Oppertunity to publicly evince.
The severity of our Fire which was returned upon the British Frigates with the greatest spirit, effectually deterred them from putting to Sea After Us; May the 29th after a passage, in which met with nothing remarkable Arrived safe in France, the harbour of Paimbœuf Situate on the river Loire; here I attended the necessary refits of my Ship, and being Acquainted by The Honorable Commissioners of the United American States resident Passy—that there was a Quantity of Arms, Ammunition Cloathing &c., which were desirous to ship for the Continent, determined to take as much on board as possibly Could without impeding the Frigate in Sailing or fighting—which Accordingly did to Amount of Invoice inclosed which I transmit to your Excellency, as perhaps some of the Articles may be of a Nature requisite in your Department—The Honble Commissioners having Ordered the Continental Frigate Boston and Ship of War Ranger, to proceed with me for America I embraced the first favourable Oppertunity after the 25 of July—being then joined by the Boston, to proceed for Brest, and there touch for the Ranger, where did not Arrive till the 14th being wind bound part of the time—in harbour, as well as meeting with contrary winds at Sea—on the 21st of August sailed from the Port of Brest in the Providence with the Boston and Ranger—During the Cruize had the misfortune to make several large Ships at different times directly in the winds eye, which found it impossible to come up with though every effort was made which lay within the Compass of our Power—Entirely unacquainted with the British Naval force in America, I deemed it most prudent to make some port if possible, and gain certain intelligence of the Enemies rendezvous, which effected the 15th of October & having made the harbour of Portsmouth New Hampshire, to the general satisfaction of the Officers and Men whose Union and Harmony during the whole of the Cruize gives me the most sensible pleasure.
The Frigates Providence and Boston are at present in this port refitting for the Seas—the Cloathing &c. is delivered as per Order of the Navy Board—The Military Stores of every kind expect to fall under the direction of Colonel Chevres who superintends that particular Department.
  Not doubting in the least but that the American Navy will yet perform some Capital service to their Country and that the Military and Naval Force of The United states will act in concert to curb the insolence of their Enemies—have the honour to remain with every  
    
    
    
    sentiment of the most perfect Esteem Your Excellencys Mot Obedt & very hume servt

  Abraham Whipple

